EXHIBIT 10.63

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

LICENSE AND DISTRIBUTION AGREEMENT

THIS LICENSE AND DISTRIBUTION AGREEMENT is made and entered into as of 16th day
of April, 2008, by and between Anesiva, Inc., a Delaware corporation, having a
principal place of business at 650 Gateway Boulevard, South San Francisco,
California 94080 (hereinafter referred to collectively as, “ANESIVA”) and GREEN
VISION COMPANY with its principal place of business at Al Azizya, Doha, Qatar
(hereinafter referred to as “GVC”), which hereby agree as follows:

RECITALS

WHEREAS ANESIVA owns the patent rights, Methods and Technical Know-How relating
to the manufacture and use of their proprietary Product, and

WHEREAS ANESIVA owns certain trade names, trademarks, logos, emblems and indicia
of origin which are used in association with the Product, and

WHEREAS GVC is desirous of obtaining from ANESIVA the exclusive right and
license to market and sell the Product as well as the methods and Technical
Know-How (as such term is hereinafter defined) in the Territory (as such term is
hereinafter defined) under the Proprietary Marks (as such term is hereinafter
defined), upon the terms and subject to the conditions hereinafter set forth;
and

NOW, THEREFORE, this Agreement witnesses that in consideration of the mutual
covenants and agreements herein contained and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto hereby covenant and agree with each other as follows:

 

1. Definitions

Where used in this Agreement the following terms shall have the following
meanings:

1.1. “Affiliate” means, with respect to any Person, any other Person who
directly or indirectly controls, is controlled by, or is under direct or
indirect common control with, such Person, and includes any Person in like
relation to an Affiliate. A Person is deemed to control another Person if such
Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; and the term
“controlled” has a corresponding meaning.

1.2. “Agreement” means this Agreement as is or it may be amended or supplemented
from time to time, and the expressions “hereof”, “herein”, “hereto”,
“hereunder”, “hereby” and similar expressions refer to this Agreement and not to
any particular section (hereinafter “§”)or other portion of this Agreement.

 

CONFIDENTIAL   ANESIVA’s Initials                         GVC’s
Initials                    



--------------------------------------------------------------------------------

Page 2 of 19

 

1.3. “Business Day” shall mean a day other than Saturday, Sunday or any day on
which banks located in the Territory, are authorized or obligated to close.
Whenever this Agreement refers to a number of days, such number shall refer to
calendar days unless Business Days (or business days) are specified.

1.4. “Commercially Reasonable” shall mean a Party’s reasonable efforts and
diligence in manufacturing and commercializing the Product in accordance with
its business, legal, medical and scientific judgment, such reasonable efforts
and diligence to be in accordance with the efforts and resources the Party would
use for a product owned by it or to which it has rights, which is of similar
market potential at a similar stage in its product life, taking into account the
competitiveness of the marketplace, the ability of a contract manufacturer to
deliver product, the proprietary position of the compound, the regulatory
structure involved, the profitability of the applicable Product, and other
relevant factors including, without limitation, technical, legal, scientific or
medical factors.

1.5. “Customer” shall mean any [*] for the Product, in the Territory.

1.6. “Documents” means, collectively, all books, pamphlets, bulletins,
memoranda, letters, notices or other publications or documents prepared by or on
behalf of ANESIVA for use by GVC, setting forth information, formulae,
production specifications, advice, standards, requirements, operating
procedures, instructions or policies relating to the Product.

1.7. “Effective Date” shall mean the date of last signature of the Parties
hereto.

1.8. “GMP” shall mean current Good Manufacturing Practices promulgated by U.S.
Food and Drug Administration.

1.9. “Government Regulatory Authority” shall mean any court, tribunal,
arbitrator, authority, agency, commission, official or other instrumentality of
the United States of America, Ministry of Health / National Health Authority in
the countries of the Territory (Territory Health authority) and/or other
political subdivision in the Territory or other governmental instrumentality of
a United Nations recognized sovereign state having subject matter jurisdiction
over the Product(s) as the case may be.

1.10. “Generally Accepted Accounting Principles” shall mean accounting rules
used to prepare, present, and report financial statements for a wide variety of
entities, including publicly-traded and privately-held companies, non-profit
organizations, and governments. Generally GAAP includes local applicable
Accounting Framework, related accounting law, rules and Accounting Standard.

1.11. “Ministry of Health / National Health Authority” shall mean the department
of the government of each country in the territory with responsibility for
national public health, and any successor agency thereto.

 

CONFIDENTIAL   ANESIVA’s Initials                    

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Page 3 of 19

 

1.12. “Improvements” means any future innovations, inventions, designs, plans,
drawings, specifications, techniques, data and technical information relevant to
the use (indications) or sale of the Product including, but not limited to,
modified packaging.

1.13. “Law” or “Laws”, as the case may be, shall mean all laws, statutes, rules,
regulations, ordinances, guidelines and other pronouncements having the effect
of law in any country with jurisdiction over either of the Parties and/or
Product(s) or any domestic or foreign state, province, county, city or other
political subdivision or of any Health Registration Authority or Regulatory
Authority in the Territory.

1.14. “Exchange Rate” shall mean the spot Exchange Rate published in The Wall
Street Journal as quoted by Reuters at 4:00 PM on the prior business day.

1.15. “Manufacturing Cost” shall mean, with respect to Product, the sum of the
following, all of which shall be calculated in accordance with U.S. Generally
Accepted Accounting Principles:

(a) The amounts paid by ANESIVA to any third party for (i) providing raw
materials and packaging materials for producing the Product, (ii) manufacturing,
filling and/or finishing Product or any component thereof, (iii) storing,
insuring and packaging Product, and (iv) release and stability testing Product,
including with respect to the foregoing, all taxes (other than income taxes) and
customs duty charges imposed by governmental authorities with respect thereto,
to the extent paid by ANESIVA and not reimbursed or refunded by a third party;

(b) The direct costs and charges incurred by ANESIVA in connection with the
manufacture, filling, finishing, testing (including direct quality control and
quality assurance activities), storing, insuring and packaging Product not
otherwise accounted for pursuant to subsection (a) above;

(c) A reasonable allocation of indirect labor, administration costs and
facilities costs (including electricity, water, sewer, waste disposal, property
taxes and depreciation over the expected life of buildings and equipment)
attributable to the manufacture, filling, finishing, testing, storing, insuring
and packaging of Product; provided that such indirect labor, administration
costs and facilities costs shall only include an allocation, to the units or
sections directly engaged in the activities listed in the subsection (b) above,
of such indirect labor, administration costs and/or facilities costs incurred by
ANESIVA.

Without limiting the generality of the foregoing provisions of this §1.14,
Manufacturing Cost shall exclude, all costs and charges related to or occasioned
by unused manufacturing capacity; the manufacture of other products at ANESIVA’s
or a third party contractor’s facility; depreciation of property, plant or
equipment not specifically related to manufacturing Product; allocation of
administrative costs and general corporate overhead of ANESIVA or its third
party contractors; ANESIVA’s cost of capital, whether or not such capital is
attributable to the manufacturing of any Product; and any employee costs
associated with equity incentive plans.

 

CONFIDENTIAL   ANESIVA’s Initials                    

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Page 4 of 19

 

1.16. “Marketing Authorization” shall mean the final approval of registrations
and permits required by applicable Government Regulatory Authority in the
Territory, for the importation into and for the marketing, sale and distribution
of the Product in such Territory.

1.17. “Methods and Technical Know-How” means all information, knowledge and
experience of a technical and commercial nature, including trade secrets, the
Specifications, the Documents, information and data relating to techniques for,
methods of or practices in the use and sale of the Product.

1.18. “Net Sales” shall mean, in accordance with the Generally Accepted
Accounting Principles published by the Financial Accounting Standards Board of
the United States, the amount invoiced by GVC sales of the Product in the
Territory to a Third Party, less:

(a) discounts (including without limitation cash discounts and quantity
discounts), charge-back payments, and customer rebates;

(b) credits or allowances actually granted upon claims, damaged goods,
rejections, or returns of Product other than any such credits or allowances
arising from manufacturing defects or any defect attributable to ANESIVA,
including but not limited to credits, allowances and related costs attributable
to Product recalls.

1.19. “Party” means a Party to this Agreement and any reference to a Party
includes its successors and permitted assigns; “Parties” means every Party.

1.20. “Person” shall mean any legal person including, for example, an
individual, corporation, partnership, Limited Liability Company, trust, business
trust, association, Joint Stock Company, joint venture, pool, syndicate, sole
proprietorship, unincorporated organization, governmental authority or any other
form of entity.

1.21. “Pre-registration Sales” means sales generated prior to the registration
of Zingo in territory. In this case GVC will raise a purchase order to ANESIVA
specifying the quantity and the name of the account to be supplied. Upon
receiving the purchase order from GVC, ANESIVA will supply the account mentioned
in the purchase order with the requested quantity. ANESIVA will issue the
invoice for the supplied quantity to GVC and will issue a letter to the account
along with the shipment requesting the account to pay directly to GVC for the
quantity shipped. GVC will invoice the account directly for the quantity
supplied by ANESIVA. GVC shall further remit the payment to ANESIVA.

1.22. “Product” means ANESIVA’s (lidocaine hydrochloride monohydrate) powder
intradermal injection system, 0.5mg, indicated for use on intact skin to provide
topical local analgesia prior to venipuncture or peripheral intravenous
cannulation and marketed in the United States under the brand name Zingo™.

1.23. “Proprietary Marks” means the marks, trademarks, trade names and other
commercial symbols and related logos relating to the Product for use in the
Territory, together with such other trade names, trademarks, symbols, logos,
distinctive names, service marks, marks, logo designs, insignia or otherwise
which may be designated by ANESIVA. Proprietary Marks may be updated from time
to time.

 

CONFIDENTIAL   ANESIVA’s Initials                    

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Page 5 of 19

 

1.24. “Quality Assurance Department” or “QA” shall mean the group or department
that performs the quality review functions. QA reviews and approves
quality-related documents and procedures.

1.25. “Recall” shall have the meaning set forth in §9.3.

1.26. “Specifications” means all specifications, methods, applications,
criteria, qualities, requirements and all other information in connection with
the use, handling, distribution, marketing and/or sale of the Product published,
promulgated or conveyed by or on behalf of ANESIVA to GVC in any manner
whatsoever, including any manual, specification booklet, letter, notice,
memorandum or other written from, from time to time.

1.27. “Serious Adverse Events” shall mean any adverse experience that result in
any of the following outcomes: death, a life-threatening experience, inpatient
hospitalization or prolongation of existing hospitalization, a persistent or
significant disability/incapacity, or a congenital anomaly/birth defect.
Important medical events that may not result in death, be life-threatening or
require hospitalization may be considered a serious adverse event when, based
upon appropriate medical judgment, they may jeopardize the patient or subject
and may require medical or surgical intervention to prevent one of the outcomes
listed in this definition.

1.28. “Term” shall have the meaning set forth in §11

1.29. “Territory” shall mean [*].

1.30. “[*]” shall mean a [*] used for [*] of a [*] device. [*] is not intended
to work as a [*] and does not provide any [*].

 

2. Terms, Grant of Licences, Regulatory Submissions and Drug Release Testing,
and Governance

2.1. The sole and exclusive license granted in §2 shall have a Term composed of
the [*] and [*] or [*].

2.2. The Initial Term shall begin as of the Effective Date of this Agreement
between the Parties and shall continue in effect until [*] from the date of
execution of this Agreement.

2.3. [*] Terms shall be the [*] of this Agreement for [*] of [*] unless [*] the
[*] that it does not intend to [*] no less than [*] to the [*] of the [*] or
[*].

2.4. Subject to the provisions of this Agreement, and solely during the Term,
ANESIVA hereby:

(a) covenants and agrees to license exclusive right to the Product [*] to GVC in
the Territory to enable GVC to promote, market and sell the Product in the
Territory;

 

CONFIDENTIAL   ANESIVA’s Initials                    

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Page 6 of 19

 

(b) grants to GVC the exclusive right and license to use the Proprietary Marks
in connection with the marketing, distribution and sale of the Product within
the Territory and

(c) grants GVC a royalty-bearing license to all intellectual property related to
the Product including, but not limited to, the Proprietary Marks for GVC’s use
in the Territory as may be necessary and required under the Laws and regulations
and a fully paid license to all governmental authorizations, product
documentation, marketing materials and the like. All costs associated with
registering or maintaining the Proprietary Marks or other intellectual property
will be [*].

2.5. GVC shall be responsible for the application, prosecution and maintenance
of Marketing Authorizations in the Territory for the Product, with the Market
Authorization remaining in GVC’s name during the term of the Agreement, under
the following conditions:

(a) GVC agrees to [*] the Marketing Authorization application and maintenance
[*] which are [*] to Territory Health Authority, including [*] related to any
required amendments to the initial application;

(b) ANESIVA agrees to provide GVC with a current and complete copy of the U.S.
approved regulatory dossier for the Product and to supplement this regulatory
dossier as new data becomes available. GVC agrees to modify this dossier in
accordance with the requirements of the Territory for submission in the
Territory.

(c) ANESIVA agrees to support GVC in addressing any Territory Health Authority
questions subsequent to submission and approval.

(d) Marketing authorizations for the Product shall remain in GVC’s name and
under its control during the term of the license. GVC and ANESIVA will [*] of
any Territory Health Authority manufacturing site inspection that requires [*]
on site at ANESIVA or ANESIVA contract manufacturer. In the case where Territory
Health Authority requires a [*] that is not required by either U.S. or EU
regulatory authorities, then this [*] will be [*] by [*].

(e) GVC agrees to conduct and [*] drug release testing before the shipment of
Product for human use in the Territory, which is required pursuant by Territory
Law for Product imported into the Territory. With the lab conducting such
testing to be mutually agreed upon.

2.6. Both Parties shall appoint a project leader within [*] of signing the
Agreement, through which all communications regarding this Agreement will be
initially directed. The project leaders will facilitate direct communication
between functional experts as needed to manage activities under the Agreement.

2.7. The Parties shall make all reasonable efforts to amicably resolve any
disputes which may arise out of or relating to the application of this Agreement
through discussions between senior executives of the Parties. In the event that
the Parties fail to resolve any dispute, the Parties will seek resolution
through a non-binding mediation using a mutually acceptable industry expert.
Only if all good faith attempts have failed, then the dispute shall be finally
settled by arbitration under the rules of the International Chamber of Commerce
by one (1) arbitrator appointed in accordance with the said Rules. The
proceedings shall take place in [*] and shall be conducted in [*]. This
provision shall not preclude the right of either Party to address any competent
Court or Tribunal in respect of obtaining interim measures.

 

CONFIDENTIAL   ANESIVA’s Initials                    

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Page 7 of 19

 

3. Proprietary Rights

3.1. ANESIVA shall register the Proprietary Marks and such other intellectual
property rights as required for the Territory within a Commercially Reasonable
time after its execution of this Agreement if such Proprietary Marks and other
intellectual property rights have not already been registered. All registrations
shall be at [*].

3.2. GVC confirms that all right, title and interest in the Proprietary Marks or
related to the Proprietary Marks is the sole property of ANESIVA and this
Agreement shall not operate to convey any interest in the Proprietary Marks to
GVC.

3.3. ANESIVA shall include the applicable Proprietary Marks on all packages of
the Product delivered to GVC (or as directed by GVC to its customs brokers). GVC
shall make use of the Proprietary Marks in all materials and activities related
to the marketing, sale and distribution of the Product. The Proprietary Marks
used by GVC shall comply with the form of the Proprietary Marks as registered in
the Territory.

3.4. At all times, GVC shall use the ANESIVA registered trademarks in reference
to the applicable Product in the Territory unless prohibited by Law of the
Territory. In any such event, ANESIVA and GVC shall meet to resolve any such
legal prohibition in accordance with the Laws and regulations of the Territory.

 

4. Payment and Prices

4.1. GVC shall pay ANESIVA a [*] of [*] as follows:

[*]

4.2. GVC shall pay ANESIVA a [*] milestone payment of [*] upon [*] of the
Product in the Territory. This payment of [*] will be [*] to the [*] of the
territory [*] and to be paid within [*] from issuing the [*].

4.3. GVC shall purchase the Product from ANESIVA at ANESIVA’s Manufacturing
Cost. Such payments shall be made [*] after the Product is received by GVC,
subject to inspection by GVC.

4.4. Sales Milestone Payments:

GVC will also pay ANESIVA certain sales milestones that will become due [*] the
Net Sales of Licensed Product in the Territory [*] the following [*] during a
Marketing Year:

[*]

 

CONFIDENTIAL   ANESIVA’s Initials                    

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Page 8 of 19

 

4.5. Royalty on Net Sales: GVC shall pay a [*] royalty of [*] of Net Sales to
ANESIVA.

4.6. Within [*] after the [*] of any [*] GVC shall deliver to ANESIVA a true and
accurate report of Net Sales during such [*]. Any payments due under this
Agreement shall be made in U.S. Dollars, calculated based on Exchange Rate and
paid by wire transfer to a bank and account designated in writing by ANESIVA.
For payments, ANESIVA will submit written invoices on the day Product is shipped
to GVC. Payment of each such invoice not subject to a good faith dispute will be
due in full within [*] following receipt of invoice. Invoices shall be sent to
the following address:

GREEN VISION COMPANY

Al Azizya

Doha - Qatar

P.O Box 55272

Telephone: +974 4517815

Fax: +974 4517247

 

5. Product Supply, Shipping, Ordering

5.1. Product sold to GVC for use in the Territory shall be [*] for commercial
sale and are FCA (INCOTERMS 2000) ANESIVA’s manufacturing plant (or any plant of
a designated contract manufacturer) or at such other place as the Parties may
mutually agree from time to time.

5.2. In consideration of the rights granted to GVC by ANESIVA pursuant to the
provisions of §2, GVC will exclusively purchase its needs for the Territory of
the Product subject to this license from ANESIVA (or from a contract
manufacturer designated by ANESIVA) during [*] or [*] or [*] of the Agreement.

5.3. In this regard, GVC agrees to:

(a) provide ANESIVA a [*] rolling forecast in unit terms [*] to each [*]. The
first [*] of the [*] forecast shall be [*]. ANESIVA will acknowledge acceptance
of the forecast within [*]. GVC will place a Purchase order for each [*] to the
[*] of the [*]. ANESIVA will acknowledge the PO within [*].

(b) [*] prior to anticipated launch, GVC will provide ANESIVA with the first [*]
rolling forecast in unit terms from launch date and a [*] forecast. [*] on [*],
GVC will provide ANESIVA a [*] forecast for the next [*].

(c) provide ANESIVA with not less than [*] lead time on: (i) all Product orders;
(ii) all packing/labeling specifications for shipping; and (iii) all orders for
literature and marketing materials, if any; and

5.4. Minimum purchase order volume for the Territory will be [*] units. ANESIVA
shall package and deliver Product ordered by GVC no later than [*] after receipt
of such order. For the product supply to the [*] prior to the registration from
the Territory Health Authority, GVC shall be entitled to the purchase orders
less than [*] units. Minimum purchase order volume applies only after
registration in the Territory.

 

CONFIDENTIAL   ANESIVA’s Initials                    

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Page 9 of 19

 

5.5. GVC shall place purchase orders for the Product demand prior to the
registration in the Territory. GVC will raise a purchase order to ANESIVA
specifying the quantity and the name of the account to be supplied. Upon
receiving the purchase order from GVC, ANESIVA will supply the account mentioned
in the purchase order with the requested quantity and will issue a letter to the
account requesting the account to pay GVC directly for the quantity supplied.
GVC will invoice the account directly and further remit the proceeds to ANESIVA.

5.6. The Product supplied to GVC shall be exactly same as the Product marketed
in United States of America, with the exception of a customized label for the
Territory (in English and Arabic). There shall be no other changes in the
Product or packaging features or QA/QC testing requirements for the Territory.

5.7. The Product supplied to GVC or its designee shall have a shelf life of at
least [*] with at least [*] shelf life remaining at delivery. ANESIVA shall not
be required to replace Product held in inventory by GVC whose shelf life has
expired.

5.8. Product orders shall be packed and labelled by ANESIVA for international
shipping, as specified by GVC, and picked up by the customs broker or shipping
agent specified by GVC at ANESIVA’s manufacturing facility or at any other
mutually agreeable location pursuant to §5.1 above.

(a) GVC shall comply with the Specifications and ensure that packaging, labeling
and delivery of the Product is in accordance with the applicable standards and
Laws in the Territory; and

(b) GVC shall prepare, at its own expense, labels and package inserts for the
Product in compliance with GMPs and the Marketing Authorization. GVC shall
provide copy artwork in a format specified by ANESIVA for all printed components
including product label, pouch, insert, carton, and shipper label content. GVC
shall send such copy artwork to ANESIVA to obtain ANESIVA’s suggested changes
and final written approval. ANESIVA shall then source such labels and packages
from approved vendors at ANESIVA’s expense.

5.9. ANESIVA shall refrain from directly or indirectly selling the Product in
the Territory to any Third Party during the Term

5.10. All expenses incurred by GVC in the handling, distribution, marketing and
sale of the Product and in carrying out its obligations under this Agreement
shall be paid by or on behalf of GVC.

 

CONFIDENTIAL   ANESIVA’s Initials                    

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Page 10 of 19

 

6. Quality Agreement

6.1. GVC and ANESIVA shall comply with the terms and conditions of the Quality
Assurance Agreement, which will be agreed by the Parties and signed within [*]
after the signing of this Agreement.

6.2. During the term of this Agreement and any renewal thereof, ANESIVA agrees
to, in accordance with the Quality Agreement,:

a. assist GVC in the handling, sales and service of the Product by transmitting
to GVC such Specifications and other information reasonably required by it for
such handling, sales and service as is available to ANESIVA, including copies of
the Documents, and to advise GVC in writing, in advance of any change to the
Specifications or shipping, storage or handling procedures for the Product; and

b. furnish to GVC such continuing technical assistance and guidance as is from
time to time reasonably required by GREEN VISION; however, in no event shall
ANESIVA’s response to such request for technical assistance shall be no later
than [*] after receipt of such request; and

c. upon and subject to the terms and conditions of this Agreement, to
manufacture, or to cause a third Party to manufacture, and to supply GVC with a
sufficient supply of the Product to meet the needs of the Territory. Such
Product shall be manufactured and packaged in accordance with GMP and shall
conform to the specifications for the product as contained in the Marketing
Authorization applications; and

d. to retain a reasonable and customary number of sample Product for quality
assurance and control purposes (GVC agrees that any samples provided for QA/QC
purposes shall not enter the commercial stream); and

6.3. ANESIVA acknowledges and agrees that the implementation of this Agreement
requires the co-operation of both Parties and that the ability of each Party to
carry out its obligations hereunder shall be dependent upon the other Party
performing its obligations (including its responsibilities pursuant to the
Quality Assurance Agreement and the Pharmacovigilance Agreement).

 

7. Representations and Warrants of ANESIVA

ANESIVA hereby represents and warrants to and in favour of GVC as follows:

7.1. ANESIVA is a corporation duly incorporated validly subsisting under the Law
of the State of Delaware and has the corporate power to enter into this
Agreement and to perform its obligations hereunder.

7.2. This Agreement has each been duly authorized, executed and delivered by
ANESIVA and is a legal, valid and binding obligation of ANESIVA.

 

CONFIDENTIAL   ANESIVA’s Initials                    

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Page 11 of 19

 

7.3. ANESIVA has the right to enter into this Agreement and to grant to PL the
licensing arrangements outlined herein.

7.4. As of the Effective Date:

(a) to the best of ANESIVA knowledge, the use or practice of the Methods and
Technical Know-How does not infringe any patent right owned by any third Party
in the Territory;

(b) ANESIVA is the sole record and beneficial owner or exclusive licensee of the
Methods and Technical Know-How;

(c) ANESIVA has not granted any other licences or rights of any kind in the
Product or the Methods and Technical Know-How to any third Party in the
Territory;

7.5. ANESIVA expressly warrants and represents that the Product supplied to GVC
shall conform to the Specifications therefore and be free from defects; be
manufactured in accordance with GMP and such other applicable Laws and
regulations in the Territory and in accordance with the approved Product
specifications therefore in the Territory and in accordance with the Quality
Agreement; and be fit for the intended use.

7.6. The execution and delivery of this Agreement do not conflict with or
violate any requirement of applicable Laws or regulations.

 

8. Representations and Warrants of GREEN VISION

GVC hereby represents and warrants to and in favour of ANESIVA as follows:

8.1. GVC is a corporation duly incorporated validly subsisting under the Law of
Qatar and has the corporate power to enter into this Agreement and to perform
its obligations hereunder.

8.2. This Agreement has each been duly authorized, executed and delivered by GVC
and is a legal, valid and binding obligation of GVC.

8.3. GVC has the right to enter into this Agreement and to receive from ANESIVA
the licensing arrangements outlined herein.

8.4. The execution and delivery of this Agreement do not conflict with or
violate any requirement of applicable Laws or regulations.

 

9. Notification of Side-Effects and Regulatory Requirements

9.1. GVC and ANESIVA shall comply with the terms and conditions of the
Pharmacovigilance Agreement, which shall comply with the Adverse Event Reporting
Requirements and shall be finalized within [*] after signing this License and
Distribution Agreement.

9.2. In accordance with procedures to be mutually agreed between the Parties and
which address the Laws and regulations of the Territory; both ANESIVA and GVC
shall promptly appraise each other of any Serious Adverse Events occurring as a
result of the use of the Product in order to comply with ICH requirements for
reports of such events in each respective licensing territory.

 

CONFIDENTIAL   ANESIVA’s Initials                    

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Page 12 of 19

 

9.3. In the event either Party believes it may be necessary to conduct a recall,
field correction, market withdrawal, stock recovery, or other similar action
with respect to any Product which were sold by ANESIVA or its Affiliates to GVC
or its Affiliates under this Agreement (a “Recall”), ANESIVA and GVC shall
consult with each other as to how best to proceed, it being understood and
agreed that the final decision as to any Recall of any Product shall be made by
ANESIVA; provided, however, that GVC shall not be prohibited hereunder from
taking any action that it is required to take by applicable Laws. GVC and
ANESIVA shall work together to mutually agree on the details of any Recall
decision; however GVC is responsible for executing a Recall of GVC distributed
Product. ANESIVA QA is responsible for notifying GVC QA of all quarantined
Product related to Recall in ANESIVA’s possession. If a Recall arises from the
manufacture of the Product or ANESIVA’s breach of its representations,
warranties, including but not limited to the ANESIVA Warrants herein or
obligations hereunder, the cost of goods sold, distribution expenses and
third-Party recall expenses (collectively, the “Recall Costs”) shall be [*]. If
a Recall arises from GVC’s acts or omissions in the marketing, distribution,
storage or handling of such Product, Recall Costs shall be [*]. GVC shall
maintain records of all sales of Product and customers sufficient to adequately
administer a Recall for the period required by applicable Laws.

 

10. Confidentiality and Public Disclosure

10.1. The Parties expressly agree that their previously executed Confidential
Disclosure Agreement (“CDA”) [*], is made a part hereof by reference and that
all terms, conditions and provisions of the original CDA, unless specifically
modified herein, are to apply to this Agreement and are made a part of this
Agreement as though expressly included; provided, however, the CDA shall be
extended in duration for the period ending with the expiration or sooner
termination of this Agreement or until it expires as set forth in the CDA,
whichever term is longer.

10.2. Except for such disclosure as is deemed necessary, in the reasonable
judgment of a Party, to comply with applicable Laws, no announcement, news
release, public statement, publication, or presentation relating to the
existence of this Agreement, the subject matter hereof, or either Party’s
performance hereunder will be made without the other Party’s prior written
approval, which approval shall not be unreasonably withheld. The Parties agree
that they will use reasonable efforts to coordinate the initial announcement or
press release relating to the existence of this Agreement.

10.3. Neither Party shall be required to seek the approval of the other Party to
repeat any information regarding the terms of this Agreement that has already
been publicly disclosed by such Party, or by the other Party, in accordance with
Section §10.1, provided that such information remains accurate and complete.

 

CONFIDENTIAL   ANESIVA’s Initials                    

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Page 13 of 19

 

11. Termination

11.1. ANESIVA shall have the right to terminate this Agreement, without
prejudice to the enforcement of any other legal right or remedy, immediately in
the event of the default in the due and punctual payment of any amount payable
under this Agreement by GVC to ANESIVA when and as same shall become due and
payable, and such default shall continue for a period of [*] after written
notice thereof has been given to GVC.

11.2. Notwithstanding any other termination rights set forth in this Agreement,
either Party shall be entitled at any time, by written notice to the other, to
terminate this Agreement immediately if the other Party commits or permits a
material breach or default of any of the provisions of this Agreement and fails
to remedy or cure such breach or default within [*] after receipt of written
notice by the non-breaching Party.

11.3. ANESIVA may prematurely terminate this Agreement with at least [*] prior
notice in writing with respect to the Territory if the Product sales are [*] of
the annual forecasted unit sales in provision or if the Product sales are [*] in
[*] at least [*] after [*].

11.4. Either Party shall be entitled at any time, by written notice to the
other, to terminate this Agreement immediately if (i) the other Party makes an
assignment for the benefit of its creditors; (ii) the other Party is adjudicated
bankrupt or becomes voluntarily or involuntarily subject to any proceedings for
the benefit of its creditors, or (iii) a receiver of the property of the other
Party is appointed or if any judgment or execution against it or its property
remains unsatisfied for such period which would permit its property or any
substantial part thereof to be sold.

11.5. Upon termination of this Agreement for any reason, the following shall
apply:

(a) GVC shall immediately cease marketing and selling the Product in the
Territory, the use of the Methods and Technical Know-How and the Proprietary
Marks

(b) GVC shall have no further rights to market or sell, directly or indirectly,
the Product;

(c) GVC shall forthwith deliver to ANESIVA original copies of all documents and
records in its possession in connection with regulatory approvals applied for or
obtained in the Territory referred to in §2.5;

(d) GVC shall return or destroy, at ANESIVA’s discretion, any unsold Product, or
if permitted by ANESIVA, GVC may sell all Product held in inventory or in the
process of production at the time of such expiration or termination, provided
that GVC shall pay to ANESIVA all amounts which would have been required to be
paid under this Agreement through the date of final sale of all Product.

11.6. All in-Territory Product licenses, registrations or Marketing
Authorizations will be transferred to ANESIVA if these are held in the name of
GVC, its designates, importers or promoters where allowed by Law at the sole
cost an expenses of ANESIVA necessary to accomplish any such transfer or
transfers as the case may be.

 

CONFIDENTIAL   ANESIVA’s Initials                    

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Page 14 of 19

 

11.7. The Parties agree that this Agreement may be assigned to any successor
corporations with the prior written permission of the other Party, which
permission shall not reasonably be withheld.

11.8. Expiration or termination of this Agreement shall not relieve the Parties
of any obligation accruing prior to such expiration or termination and the
provisions of §9.3 as it pertains to Recalls, §11.6 as it pertains to transfer
of the Marketing Authorizations, §10, §11.8, §14, §15 and §16 through §25 shall
survive any expiration or termination of this Agreement.

 

12. Sales Training and [*]:

12.1. Whenever possible, representatives of GVC may attend a regularly scheduled
ANESIVA training session and be certified to train GVC sales representatives to
demonstrate, market, and sell the Product. In the event that attendance at such
a training session is not possible, an ANESIVA representative will train the GVC
trainer at a mutually convenient time and place. ANESIVA will provide GVC copies
of training materials for training at GVC facilities.

12.2. [*] can be [*] by GVC. Such [*] will exclusively be used to generate sales
from customers through local clinical evaluations and will not be sold under any
circumstances. At [*] prior to an anticipated launch, GVC will provide ANESIVA
with the first [*] rolling forecast of [*] from launch date.

12.3. The label and instructions on the [*] shall be in English language only at
delivery and GVC may re-label the [*] according to the customs and laws of the
Territory.

 

13. Marketing:

13.1. GVC shall [*] in the [*] and [*] of the Product throughout the Territory
during the [*] of [*] and [*] or [*] thereof. During the term of any licensing
agreement GVC will commit to providing a [*] of resources of the Product to
customers who may reasonably be expected to purchase or recommend the purchase
of any of the Product.

13.2. GVC shall send to ANESIVA, upon ANESIVA’s request no more frequently than
[*] in any [*], a brief summary of the most important promotional activities
connected with the Product, the activities of GVC’s sales forces in promoting
the Product, including information relating to market developments and
acceptance of the Product in the Territory.

13.3. ANESIVA will provide [*] of [*] of any [*] used in the United States of
America to market, promote or sell any the Product.

13.4. Should GVC elect to use any of the [*] prepared for the United States
market without modification [*], ANESIVA will assist GVC in obtaining a [*] of
such [*] from current vendors. Any costs incurred to obtain these marketing
materials will be [*].

13.5. ANESIVA will also provide [*] of any [*] used to [*] the Product so GVC
can maintain a [*] for the Product. The cost for any [*] generated from these
[*] will be [*].

 

CONFIDENTIAL   ANESIVA’s Initials                    

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Page 15 of 19

 

(a) GVC represents and warrants that any locally produced marketing materials
will fully comply with any Territory Law or Territory Regulatory Authority
regulation in all respects. market and sell the Product in accordance with
applicable Laws of the Territory, including, without limitation, in accordance
with any certification required by a legislated or regulatory body, if
applicable; and

(b) GVC shall comply with all Laws and regulations in any applicable country
with jurisdiction over the Parties or with jurisdiction over the subject matter
of this Agreement, including but not limited to, if applicable, the Laws of
Qatar, United States of America and/or any applicable Laws in the Territory
relating to the marketing and sale of the Product within the Territory and to
obtain any and all required permits, certificates and licenses in connection
with the foregoing.

(c) Any changes or amendments to Product packaging must be approved in advance
by GVC and ANESIVA by mutual agreement.

13.6. GVC shall refrain from directly or indirectly selling the Product outside
of the Territory during the term of this Agreement; and

13.7. GVC shall not [*] any [*] (other than the Product) during the Term.

13.8. GVC acknowledges and agrees that the implementation of this Agreement
requires the co-operation of both Parties and that the ability of each Party to
carry out its obligations hereunder shall be dependent upon the other Party
performing its obligations (including its responsibilities pursuant to the
Quality Assurance Agreement, and the Pharmacovigilance Agreement).

 

14. Insurance

14.1. ANESIVA shall, at its sole cost and expense, take out and keep in full
force and effect throughout the term of this Agreement and any renewal thereof,
such insurance coverage, including but not limited to Product liability
insurance coverage, in an amount that is customary in the pharmaceutical
industry. All costs in connection with the placing and maintaining of such
insurance coverage shall be borne solely by ANESIVA.

14.2. GVC shall take out and keep in full force and effect for the term of this
Agreement and any renewal thereof, such insurance coverage as required by Laws
in the Territory protecting against loss or damage occurring in connection with
the local negligent handling and negligent sale of the Product in the Territory.
All costs in connection with the placing and maintaining of such local insurance
coverage in the Territory shall be borne solely by GVC, at the sole discretion
of GVC.

14.3. Copies of all policies or certificates of insurance and any renewals
thereof, shall be delivered promptly to ANESIVA by GVC from time to time
throughout the term of this Agreement and any renewal thereof

 

CONFIDENTIAL   ANESIVA’s Initials                    

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Page 16 of 19

 

15. Indemnification and Liability

15.1. GVC shall defend, indemnify and hold harmless ANESIVA from and against all
losses, liabilities and expenses (including reasonable attorneys’ fees) for
personal injury or property damage to a third Party arising out of the use of
the Product marketed by GVC, its affiliates insofar as any such claim for loss,
liability and expense is based upon negligence of GVC, its affiliates in the
handling and marketing of such Product. ANESIVA shall give GVC prompt written
notice of any such claim. GVC shall be entitled to assume complete control of
the defense of such claim. ANESIVA shall render such assistance to GVC as may be
reasonably requested by GVC and GVC shall reimburse ANESIVA for its reasonable
out-of-pocket expenses incurred in rendering such assistance.

15.2. ANESIVA shall defend, indemnify and hold harmless GVC from and against all
losses, liabilities and expenses (including reasonable attorneys’ fees) for
(i) personal injury or damage arising out of the use of the Product, provided
the claim for such loss, liability and expense is based upon product liability
or negligence of ANESIVA, its affiliates, subsidiaries or licensees in the
Specifications, the Methods and Technical Know-How, Improvements, manufacture or
marketing of such Product or (ii) any suit or proceeding brought against GVC
insofar as such suit or proceeding is based on a claim that the Methods and
Technical Know-How and Improvements to any Product (save to the extent that the
Product concerned, or any part thereof, has been developed as a result of
additional technology methods or compositions of GVC) constitutes an
infringement of any patent, copyright, trade secret or other intellectual
property right of any person other than ANESIVA or GVC. For greater certainty,
in no event shall ANESIVA have any liability (whether direct or indirect, in
contract or tort or otherwise) to GVC or any other person asserting claims on
behalf of or in right of GVC hereunder which have resulted primarily from the
negligence or wilful misconduct of GVC or its representatives. GVC shall give
ANESIVA prompt written notice of any such claim. ANESIVA shall be entitled to
assume complete control of the defense of such claim. GVC shall render such
assistance to ANESIVA as may be reasonably requested by ANESIVA and ANESIVA
shall reimburse GVC for its reasonable out-of-pocket expenses incurred in
rendering such assistance.

 

16. Force Majeure

The Parties hereto shall not be liable for any damage if the performance of all
or parts of this Agreement is hindered or prevented by causes beyond the
performing Party’s control and without its fault or negligence, including but
not limited to acts of God or of public enemy, nuclear incidents, acts, Laws,
orders or regulations of any Government Regulatory Authority or department or
agency thereof acting in either its sovereign or contractual capacity, fires,
floods, epidemics, earthquakes and other natural disasters, quarantine
restrictions, strikes, work stoppages, slowdowns or other job actions, freight
embargoes, shortages of fuel or other items, delays in transportation, boycotts,
unusually severe weather and riots, insurrections, revolutions, wars or other
civil or military disturbances.

 

17. Entire Agreement

This Agreement constitutes the entire agreement between the Parties hereto with
respect to the subject-matter herein contained, and its execution has not been
induced by, nor do either of the Parties hereto rely upon or regard as material,
any representations or writings whatsoever not

 

CONFIDENTIAL   ANESIVA’s Initials                    

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Page 17 of 19

 

incorporated herein and made a part hereof. This Agreement shall not be amended,
altered or qualified except by an instrument in writing, signed by each of the
Parties hereto and any amendments; alterations or qualifications hereof shall
not be binding upon or affect the rights of any Party who has not given its
consent as aforesaid. All previous agreements or arrangements between the
Parties, written or oral, relating to the subject matter hereof are hereby
cancelled and superseded, except for the Confidentiality Agreement [*] between
the Parties.

 

18. Counterparts

This Agreement may be executed by the Parties in separate counterparts each of
which when so executed and delivered in original form or by facsimile
transmission shall be an original, but all such counterparts shall together
constitute one and the same instrument, and shall be equally valid and binding
on the Parties.

 

19. Notices

All notices, requests, demands or other communications made by the terms hereof
required or permitted to be given by one Party to the other shall be given in
writing by personal delivery or by facsimile transmission, addressed to such
other Party or delivered to such other Party as follows:

 

If to GREEN VISION COMPANY:

  

If to ANESIVA:

Green Vision Company    Anesiva, Inc.

Attention: Business Development &

Marketing Department

   Attention: General Counsel

Al Azizya

P.O Box 55272

Doha, Qatar

  

650 Gateway Boulevard

South San Francisco, CA 94080

Tel: 974 4517815    Tel: 650-624-9600 Fax: 974 4517247    Fax: 650-624-7540

or to such other address as the addressee may have specified by a notice given
under this provision. Any such notice or other communication shall be deemed to
have been given when received and, if sent by facsimile transmission, shall be
deemed to have been given when the appropriate answerback is received.

 

20. Severability

Should any of the provisions of this Agreement be or become unenforceable or
invalid for any reason whatsoever, such unenforceability or invalidity shall not
affect the enforceability or validity of the remaining provisions of the
Agreement and such unenforceable or invalid portion shall be severable from the
remainder of this Agreement.

 

21. Waiver

The failure at any time to require performance of any provision of this
Agreement shall not affect the full right to require performance at any later
time. The waiver of a breach of any provision of this Agreement shall not
constitute a waiver of the provision or of any succeeding breach.

 

CONFIDENTIAL   ANESIVA’s Initials                    

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Page 18 of 19

 

22. No Assignment and Permitted Assignment.

22.1. Neither Party shall, without the prior written consent (not to be
unreasonably withheld or delayed) of the other Party having been obtained,
assign or transfer this Agreement to any person or entity, in whole or in part,
provided that, each Party may assign or transfer this Agreement to any Affiliate
or to any successor by merger of such Party, or upon a sale of all or
substantially all of such Parties assets, provided that such assigning Party
shall remain liable for its obligations hereunder.

22.2. All of the terms and provisions of this Agreement shall be binding upon
and inure to the benefit of and be enforceable by the Parties hereto and their
respective successors and assigns.

 

23. Partnership, Agency Denied

This Agreement does not and shall not be construed to create any partnership,
joint venture or agency whatsoever as between the Parties and neither Party
shall, by reason of any provision herein contained, be deemed to be the partner,
joint venturer, agent or legal representative of the other nor shall either have
the ability, right or authority to assume or create, in writing or otherwise,
any obligation of any kind, express or implied, in the name of or on behalf of
the other Party.

 

24. Headings

The division of this Agreement into articles and sections is for convenience of
reference only and shall not affect the interpretation or construction of this
Agreement

 

25. Currency

Except as specifically noted otherwise, all monetary amounts stated in this
Agreement are expressed in United States Dollars.

 

26. Applicable Law/Jurisdiction

26.1. This Agreement is construed in accordance with and shall exclusively be
governed by the Laws of [*] in [*].

26.2. All disputes arising out of or relating to this Agreement shall be
submitted to the exclusive jurisdiction of the appropriate courts of [*] in [*].

26.3. All trade terms used in this Agreement shall be interpreted in accordance
with INCOTERMS 2000 (International Rules for Interpretation of Trade Terms,
International Chamber of Commerce, Publ. 560, 1999).

 

CONFIDENTIAL   ANESIVA’s Initials                    

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Page 19 of 19

 

27. Singular and Plural Forms

The use herein of the singular form shall also denote the plural form, and the
use herein of the plural form shall denote the singular form, as in each case
the context may require.

 

28. English Language

The Parties hereto have required that this Agreement and all documents and
notices relating hereto be drawn up in the English language.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
in duplicate, as of the Effective Date, by their duly authorized
representatives.

 

READ AND ACCEPTED BY:

ANESIVA INC. Per:   /s/ Samantha Miller Name:   Samantha Miller M.S.c, MBA
Title:   VP Business Development. Date:    

 

READ AND ACCEPTED BY: GREEN VISION COMPANY Per:   /s/ Amer A. Salameh Name:  
Amer A. Salameh B.Sc. Pharmacy Title:  

Managing Partner

Business Development & Marketing.

 

CONFIDENTIAL   ANESIVA’s Initials                    

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.